Citation Nr: 1639459	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the Veteran service connection for both a gastric disability and a right knee condition.  The claims were remanded by the Board in April 2014, and the claim for a gastric disorder was subsequently granted by the RO.  Further development is necessary with respect to the claim.  

The Veteran testified at a hearing at the RO in December 2012 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript is of record.  

The issue of entitlement to service connection for an ankle disability has been perfected before the Board; however, the claim remains in the development stages at the RO and has not yet been certified.  The Veteran has requested a hearing with a VLJ, and such a factor should be specifically addressed prior to certification of the appeal to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he injured his right knee during active service after falling from a tank in 1983.  Recently, the claim was remanded so that a comprehensive examination addressing the etiology of any current right knee pathology could be afforded.  

In the examination afforded in concert with the remand order, dated in July 2014, the examiner offered a negative opinion as regards the alleged nexus to service.  While he described the existence of a current right knee disorder, it was explained that as there was no documentation of treatment within the first post-service year, that a nexus to service did not exist.  The examiner did note that there was a right knee contusion noted in 1983 as a consequence of a basketball injury, but did not address the relevance of the injury or of the lay complaints of pain to current pathology.  

It is not sufficient for the examiner to rest a medical conclusion on the lack of contemporaneous documentation of treatment.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the examination is inadequate and remedial efforts must be made to address the deficiency.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A new examination is to be afforded so that the mandates of the Board's earlier remand may be fully addressed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner other than the one who performed the last VA examination, regarding his degenerative joint disease of the right knee.  The claims folder must be provided to and reviewed by the examiner in connection with the requested VA examination.  All indicated tests and studies must be performed, and all findings must be set forth in detail.

The examiner must indicate whether degenerative joint disease or any disorder of the right knee is related to his active service. 

This opinion must be supported by a complete explanation based on clinical experience, medical expertise, and established medical principles, and must consider:

a) the Veteran's lay testimony that he first hurt his right knee in-service after dismounting from a tank and hyperextending the joint upon landing;

b) his documented in-service treatment for a right knee contusion in July 1983; 

c) his normal separation-from-service examination in July 1983;

d) his lay testimony as to self-treatment of his right knee pain following separation with aspirin and a wrap; AND

e) his VA treatment records regarding right knee pain following an accident at work, including the October 2007 MRI report that first diagnosed degenerative joint disease.

THE LACK OF DOCUMENTATION OF TREATMENT, IN AND OF ITSELF, IS NOT A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL CONCLUSION.  ANY OPIONION WHICH DOES NOT FULLY CONSIDER THE LAY CONTENTIONS OF THE VETERAN, IN ADDITION TO THE IN-SERVICE SYMPTOMS AND OTHER POST-SERVICE FACTORS, WILL BE DEEMED INSUFFICIENT AND WILL MANDATE YET ANOTHER REMAND FOR REMEDIAL COMPLIANCE WITH BOARD DIRECTIVES.  CITATIONS TO MEDICAL LITERATURE WOULD BE EXCEPTIONALLY HELPFUL IN SUPPORTING ANY CONCLUSION AFFORDED IN CONCERT WITH THIS REMAND ORDER.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




